Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked for the employer furniture company as a quality inspector and furniture repair person. His employment was terminated after the employer learned that on a day when claimant had obtained permission to be absent from work ostensibly to keep a doctor’s appointment, he was, in fact, at a job interview. The Unemployment Insurance Appeal Board ruled that claimant was guilty of disqualifying misconduct. We affirm. The record discloses that on the date in question, claimant had just returned from a two-week disability leave with the result that his services were needed by his employer. Behavior that is detrimental to the employer’s interest has been found to constitute disqualifying misconduct (see, Matter of Chapman [Hudacs], 190 AD2d 941) as has giving false reasons for an absence (see, Matter of Sanford [Levine], 52 AD2d 1024). We conclude that substantial evidence supports the Board’s finding that claimant was guilty of disqualifying misconduct.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.